Exhibit 10.3

 

FOURTH AMENDMENT TO
PRIME VENDOR AGREEMENT

 

This Fourth Amendment (“Fourth Amendment”) is made and entered into as of May 8,
2017 (“Fourth Amendment Effective Date”), by AmerisourceBergen Drug Corporation,
a Delaware corporation (“ABDC”) on the one hand, and Diplomat Pharmacy, Inc., a
Michigan corporation (“Diplomat”) for itself and on behalf of the following
limited liability companies of which Diplomat is the sole member: Diplomat
Specialty Pharmacy of Flint, LLC, Navigator Health Services, LLC, Diplomat
Health Services, LLC, Diplomat Specialty Pharmacy of Chicago, LLC, Diplomat
Specialty Pharmacy of Ft. Lauderdale, LLC, Diplomat Specialty Pharmacy Great
Lakes Distribution Center, LLC, Diplomat Specialty Pharmacy of Southern
California, LLC, Navigator Pharmacy Service, LLC, Diplomat Specialty Pharmacy of
Philadelphia, LLC, Diplomat Specialty Pharmacy of Boothwyn, LLC, BioRx, LLC and
Valley Campus Pharmacy, Inc. d/b/a TNH Specialty Pharmacy (Diplomat and such
limited liability companies being referred to herein collectively as “Customer”)
on the other hand. This Fourth Amendment amends the parties Prime Vendor
Agreement (“PVA”) dated January 1, 2012, as previously amended on July 20, 2012,
August 1, 2015 and October 1, 2016. Capitalized terms that are not defined in
this Fourth Amendment have the meanings ascribed pursuant to the PVA.

 

The parties wish to amend the PVA as follows:

 

1.              Affinity Biotech, Inc. The parties recognize that on or about
February 1, 2017, Customer acquired Affinity Biotech, Inc. (“Affinity”) and
Affinity desires to receive pharmaceutical Products and Services from ABDC under
the terms and conditions of this PVA. Affinity agrees that the term “Customer”
in the PVA shall refer to Affinity. Affinity agrees that by executing this
Fourth Amendment, it hereby (i) adopts the PVA and agrees to assume and be bound
by all the terms, conditions, covenants, responsibilities and provisions
thereof; (ii) and all related instruments, agreements and documents; and (iii)
execute and/or deliver such instruments, agreements and documents as ABDC may
reasonably require to effectuate the intents and objects of this provision.

 

2.              At-Home IV Infusion Professional Inc. The parties recognize that
on or about December 3, 2015, Customer acquired At-Home IV Infusion Professional
Inc. d/b/a Diplomat Specialty Infusion Group (“At-Home”) and At-Home desires to
receive pharmaceutical Products and Services from ABDC under the terms and
conditions of this PVA. At- Home agrees that the term “Customer” in the PVA
shall refer to At-Home. At-Home agrees that by executing this Fourth Amendment,
it hereby (i) adopts the PVA and agrees to assume and be bound by all the terms,
conditions, covenants, responsibilities and provisions thereof; (ii) and all
related instruments, agreements and documents; and (iii) execute and/or deliver
such instruments, agreements and documents as ABDC may reasonably require to
effectuate the intents and objects of this provision.

 

3.              XAS Infusion Suites Inc. The parties recognize that on or about
April 7, 2016, Customer acquired XAS Infusion Suites Inc. d/b/a Diplomat
Specialty Infusion Group (“XAS”) and XAS desires to receive pharmaceutical
Products and Services from ABDC under the terms and conditions of this PVA. XAS
agrees that the term “Customer” in the PVA shall refer to XAS. XAS agrees that
by executing this Fourth Amendment, it hereby (i) adopts the PVA and agrees to
assume and be bound by all the terms, conditions, covenants, responsibilities
and provisions thereof; (ii) and all related instruments, agreements and

 

--------------------------------------------------------------------------------


 

documents; and (iii) execute and/or deliver such instruments, agreements and
documents as ABDC may reasonably require to effectuate the intents and objects
of this provision.

 

4.              American Homecare Federation Inc. The parties recognize that on
or about December 16, 2013, Customer acquired American Homecare Federation, Inc.
d/b/a Diplomat Specialty Infusion Group (“AHF”) and AHF desires to receive
pharmaceutical Products and Services from ABDC under the terms and conditions of
this PVA. AHF agrees that the term “Customer” in the PVA shall refer to AHF. AHF
agrees that by executing this Fourth Amendment, it hereby (i) adopts the PVA and
agrees to assume and be bound by all the terms, conditions, covenants,
responsibilities and provisions thereof; (ii) and all related instruments,
agreements and documents; and (iii) execute and/or deliver such instruments,
agreements and documents as ABDC may reasonably require to effectuate the
intents and objects of this provision.

 

5.              MedPro Rx, Inc. The parties recognize that on or about June 27,
2014, Customer acquired MedPro Rx, Inc. d/b/a Diplomat Specialty Infusion Group
(“MedPro”) and MedPro desires to receive pharmaceutical Products and Services
from ABDC under the terms and conditions of this PVA. MedPro agrees that the
term “Customer” in the PVA shall refer to MedPro. MedPro agrees that by
executing this Fourth Amendment, it hereby (i) adopts the PVA and agrees to
assume and be bound by all the terms, conditions, covenants, responsibilities
and provisions thereof; (ii) and all related instruments, agreements and
documents; and (iii) execute and/or deliver such instruments, agreements and
documents as ABDC may reasonably require to effectuate the intents and objects
of this provision.

 

This Fourth Amendment is the complete understanding of the parties with respect
to its subject matter and supersedes all prior or contemporaneous communications
between the parties concerning such subject matter. If there is any conflict
between the terms of this Fourth Amendment and the PVA, this Fourth Amendment
shall control, provided that this Fourth Amendment references the provision in
the PVA that it is intended to modify. Following the Fourth Amendment Effective
Date, the PVA (as amended) remains in full force and effect. This Fourth
Amendment shall be governed and construed according to the choice of governing
law pursuant to the PVA.

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the duly authorized
representatives of the parties have executed this Fourth Amendment to be
effective as of the Fourth Amendment Effective Date.

 

 

AmerisourceBergen Drug Corporation

 

 

 

By:

/s/ Barry Sandler

 

Name:

Barry Sandler

 

Title:

V.P. Strategic Accounts

 

 

2

--------------------------------------------------------------------------------


 

Diplomat Pharmacy, Inc., for itself and on behalf of the following other
entities of which Diplomat Pharmacy, Inc. is the sole member:

 

Diplomat Specialty Pharmacy of Flint, LLC

Navigator Health Services, LLC

Diplomat Health Services, LLC

Diplomat Specialty Pharmacy of Chicago, LLC

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

Diplomat Specialty Pharmacy of Southern California, LLC

Navigator Pharmacy Service, LLC

Diplomat Specialty Pharmacy of Philadelphia, LLC

Diplomat Specialty Pharmacy of Boothwyn, LLC

BioRx, LLC

Valley Campus Pharmacy, Inc. (d/b/a TNH Specialty Pharmacy)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

CEO

 

 

 

AGREED AND ACKNOWLEDGED:

 

At-Home IV Infusion Professional Inc. (d/b/a Diplomat Specialty Infusion Group)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Treasurer and Secretary

 

Notice Address: 5901 Ammendale Rd., Suite E

Beltsville, MD 20705-1277

 

XAS Infusion Suites Inc. (d/b/a Diplomat Specialty Infusion Group)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Treasurer and Secretary

 

Notice Address: 1761 International Parkway, Suite 115

Richardson, TX 75081-1864

 

American Homecare Federation Inc. (d/b/a Diplomat Specialty Infusion Group)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Vice President/Secretary

 

Notice Address: 31 Moody Road

Enfield, CT 06083-3101

 

3

--------------------------------------------------------------------------------


 

MedPro Rx, Inc. (d/b/a Diplomat Specialty Infusion Group)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Vice President

 

Notice Address: 140 Northway Court

Raleigh, NC 27615-4916

 

 

Affinity Biotech, Inc.

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Treasurer and Secretary

 

 

4

--------------------------------------------------------------------------------